Chapman, C. J.
It is very obvious that several persons may associate themselves together in an attempt to steal from one’s person. In such cases, they are all principals, and may be jointly indicted. 1 Archb. Crbn. Proc. (7th Am. ed.) 315 and notes. Goal-heavers' ease, 1 Leach (4th ed.) 64. Though but one of them thrusts his hand into the pocket, all may be equally guilty; and though the indictment alleges that they all did so, yet proof that one did so is sufficient. The ruling was correct.

Exceptions overruled.